Exhibit 10.1

         
STATE OF ILLINOIS
  )    
 
  )   SS
COUNTY OF COOK
  )    

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, CHANCERY DIVISION

         
Superior Partners, on Behalf of Itself and All
  )    
Others Similarly Situated,
  )   No. 10 CH 01613
 
  )    
Plaintiff,
  )   Jury Trial Demanded
 
  )    
vs.
  )    
 
  )    
Leslie J. Jezuit, Bruce Reimer, Daniel P. Gorey,
  )    
Robert D. van Roijen, Lawrence C. McQuade,
  )    
Duane M. Tyler, Clifford D. Nastas, Quixote
  )    
Corporation and Trinity Industries, Inc.,
  )    
 
  )    
Defendants.
  )    
 
  )    

MEMORANDUM OF UNDERSTANDING
     Plaintiff Superior Partners (“Plaintiff”) and Defendants Leslie J. Jezuit,
Bruce Reimer, Daniel P. Gorey, Robert D. van Roijen, Lawrence C. McQuade, Duane
M. Tyler, Clifford D. Nastas, Quixote Corporation (“Defendants”) and Trinity
Industries, Inc., who constituted all of the parties against whom the
above-captioned action (the “Action”) was brought, by and through their
respective attorneys, have reached an agreement in principle providing for the
settlement of the Action on the terms and subject to the conditions set forth in
this Memorandum of Understanding (the “MOU”):
     WHEREAS, on December 30, 2009, Quixote Corporation (“Quixote” or the
“Company”) and Trinity Industries, Inc. (“Trinity”) announced that they have
reached a definitive agreement (the “Merger Agreement”) for Trinity to acquire
the outstanding





--------------------------------------------------------------------------------



 



common shares and equivalents of Quixote (the “Transaction”) pursuant to an
all-cash tender offer of $6.38 per share (the “Tender Offer”) or approximately
$61 million;
     WHEREAS, on January 7, 2010, Quixote mailed a recommendation statement (the
“Recommendation Statement”) to Quixote shareholders, which included, among other
things, a recommendation by the Board of Directors of Quixote (the “Board”) that
Quixote’s shareholders tender their shares pursuant to the Tender Offer;
     WHEREAS, on January 13, 2010, a putative class action complaint (the
“Complaint”) was filed by Plaintiff Superior Partners (“Superior Partners”), a
shareholder of the Company, on behalf of all holders of Quixote’s common stock,
other than Defendants, Trinity, and their affiliates (the “Putative Class”), in
the Circuit Court of Cook County, Illinois (the “Illinois Circuit Court”)
captioned Superior Partners v. Jezuit, No. 10 CH 01613 (the “Action”);
     WHEREAS, the Complaint sought relief against Quixote and the members of its
Board of Directors (Leslie J. Jezuit, Bruce Reimer, Daniel P. Gorey, Robert D.
van Roijen, Lawrence C. McQuade, Duane M. Tyler, Clifford D. Nastas) as well as
Trinity;
     WHEREAS, the Complaint challenged, inter alia, the Tender Offer and the
Merger Agreement, including but not limited to the terms of the Merger
Agreement, and alleged that the Board had breached its fiduciary duties in
connection therewith. Specifically, the Complaint alleged, inter alia, that the
following information, alleged by Plaintiff to be material, was not disclosed in
the Recommendation Statement:

  (i)   According to the Recommendation Statement, pursuant to the Merger
Agreement, each award of restricted Common Stock granted under the Company’s
Stock Plans, including any restricted stock award (a “Restricted Stock Award”),
will have its forfeiture provisions lapse and will entitle the holder to cash
payment. The Recommendation Statement also indicates that as of December 31,

2



--------------------------------------------------------------------------------



 



      2009, the directors and Executive Officers of Quixote beneficially owned,
Restricted Stock Awards for 103,370 shares of Quixote Common Stock. The
Complaint alleges that the Recommendation Statement is deficient because it
fails to disclose the amount of Restricted Stock Awards that each director
holds.     (ii)   According to the Recommendation Statement, for its Discounted
Cash Flow Analysis, Morgan Keegan relied upon projections for fiscal years 2010
through 2014 and calculated the range of net present values based on a range of
discount rates from 15% to 20%; a range of terminal value EBITDA multiples of
6.0x to 8.0x and a range of perpetuity growth rates of 1.0% to 5.0%. The
Complaint alleges that the Recommendation Statement is deficient because it
fails to disclose (a) the projections used for this analysis as well as the (b)
methodology used to select the discount rates, the EBITDA multiples and the
perpetuity growth rates.     (iii)   According to the Recommendation Statement,
in evaluating the Merger Agreement and the transactions contemplated therein,
Quixote’s board of directors considered that, during the strategic process,
“JPMorgan and Morgan Keegan solicited third party interest in a possible
transaction with Quixote from and provided financial and operation information
to a number of potential strategic acquirers.” The Complaint alleges that the
Recommendation Statement is deficient because it fails to disclose (a) other
than Trinity and Company A, how many other strategic parties were contacted
during the period of January 2008 to December 30, 2009, (b) were any private
equity parties contacted, (c) during the period of January 2008 to December 30,
2009 did the Company receive any indications of interests in acquiring either
the Company or any of its segment from any entity other than Company A, Trinity
and Vaisala Inc. (“Vaisala”), and (d) was the potential strategic party and the
potential management buyer with whom JPMorgan spoke during July 2008 and
August 2008 contacted when the sale process resumed in 2009.     (iv)  
According to the Recommendation Statement in evaluating the Merger Agreement and
the transactions contemplated therein, Quixote’s board of directors considered
“whether parties other than Trinity or Company A would be willing or capable of
entering into a transaction with Quixote that would provide value to Quixote’s

3



--------------------------------------------------------------------------------



 



      stockholders superior to the Offer Price.” The Complaint alleges that the
Recommendation Statement is deficient because it fails to disclose the
conclusion reached from this consideration.     (v)   According to the Proxy
Statement, in late September 2009, Vaisala expressed interest in a possible
acquisition of the Company’s Inform Business Segment and in December 2009 the
Company’s board approved the sale of the Company’s Inform Business Segment to
Vaisala. The Complaint alleges that the Recommendation Statement is deficient
because it fails to disclose (a) the rationale for selling the Company’s Inform
Business Segment to Vaisala instead of seeking a sale of the entirety of the
Company, (b) did Trinity indicate that it was not interested in acquiring the
Company’s Inform Business Segment, (c) were the indication of interests from
Company A indications to acquire the entirety of the Company, and (d) were any
other companies contacted to ascertain whether anyone else was interested in
paying a higher price than Vaisala for the Company’s Inform Business Segment.  
  (vi)   According to the Recommendation Statement in evaluating the Merger
Agreement and the transactions contemplated therein, Quixote’s board of
directors considered “whether parties other than Trinity or Company A would be
willing or capable of entering into a transaction with Quixote that would
provide value to Quixote’s stockholders superior to the Offer Price.” The
Complaint alleges that the Recommendation Statement is deficient because it
fails to disclose the conclusion reached from this consideration.     (vii)  
According to the Recommendation Statement, on October 16, 2009, Mr. McWhirter
and Mr. Stiles of Trinity met with Mr. Jezuit and Mr. Gorey to discuss the
possibility of Trinity acquiring a portion of Quixote’s Protect and Direct
business segment. The Complaint alleges that the Recommendation Statement is
deficient because it fails to disclose (a) at whose request was this meeting
held and (b) were discussions held regarding Trinity acquiring the entire
Company.     (viii)   According to the Recommendation Statement, during
July 2008 and August 2008, JPMorgan representatives had several

4



--------------------------------------------------------------------------------



 



      conversations with Company A and its financial representatives. During
this period, JPMorgan also spoke with another potential strategic buyer, as well
as representatives of a Company employee who had expressed interest in proposing
a management buyout of Quixote (the “Management Buyer”). The Complaint alleges
that the Recommendation Statement is deficient because it fails to disclose the
substance of the conversations with Company A and its representatives and the
Management Buyer.     (ix)   According to the Recommendation Statement, on
August 5, 2008, JPMorgan made a presentation at a meeting of the board of
directors of the Company in Chicago, Illinois covering a range of topics,
including valuation, strategic alternatives and the results of their discussions
with third parties. The Complaint alleges that the Recommendation Statement is
deficient because it fails to disclose the substance of this presentation
including information regarding valuation and the strategic alternatives
available to the Company.     (x)   According to the Recommendation Statement,
on October 8, 2008, the board of directors of Quixote met in Chicago, Illinois.
At that meeting, JPMorgan provided an update on its discussions with Company A,
provided its evaluation of other potential buyers, updated its valuation review
of the Company and presented an overview of the credit market crisis and its
potential effects on any strategic transactions. Holland & Knight then made a
presentation on governance matters. The board of directors and its advisors had
a series of discussions on these presentations. The Complaint alleges that the
Recommendation Statement is deficient because it fails to disclose the substance
of this presentation as well as the discussions had regarding the same.

     WHEREAS, the Complaint also alleged, inter alia, that by reason of
Defendants’ actions, Plaintiffs and members of the Putative Class (the “Putative
Class Members”) had suffered and would suffer irreparable harm for which they
had no adequate remedy at law, and requested that the Illinois Circuit Court
grant appropriate relief for such alleged harm;
     WHEREAS, on or about January 19, 2010, Plaintiff Superior Partners filed a
Motion Seeking (i) A Temporary Restraining Order, (ii) Expedited Discovery and
(iii) A

5



--------------------------------------------------------------------------------



 



Post-Expedited Discovery Hearing Date On A Motion For A Preliminary Injunction
(the “Expedited Discovery/TRO Motion”) and scheduled a hearing on the same for
January 22, 2010 (the “Expedited Discovery/TRO Hearing.”)
     WHEREAS, on or about January 21, and January 22, 2010, the Parties
conferred with the Illinois Circuit Court and on January 22, 2010 jointly asked
the Illinois Circuit Court to adjourn the Expedited Discovery/TRO Hearing until
January 26, 2010 so that the Parties could pursue settlement negotiations;
     WHEREAS, on or around January 21, 2010 the Parties entered into a
confidentiality agreement and that same day Defendants produced over several
hundred pages of documents to counsel for Plaintiff;
     WHEREAS, between January 20, 2010 and January 26, 2010, counsel for the
Defendants, Counsel for Trinity, and counsel for Plaintiff engaged in good faith
discussions with regard to the possible settlement of the Action;
     WHEREAS, on January 25, 2010, Defendants filed their Memorandum of Law in
Opposition to Plaintiff Superior Partners’ Motion, and Trinity filed a Joinder
adopting and joining in Defendants’ arguments in Opposition to Plaintiff’s
Motion;
     WHEREAS, after extensive negotiations, the Parties reached an agreement in
principle concerning the proposed settlement of the Action, which is set forth
in this MOU;
     WHEREAS, on January 26, 2010 the parties appeared before the Court in
connection with the Expedited Discovery/TRO Hearing where the Court, having been
advised by the Parties that they had reached a an agreement on all material
terms of a settlement, issued orders as follows: (i) granting Richard Brualdi’s
pro hac vice motion;

6



--------------------------------------------------------------------------------



 



(ii) granting Plaintiff’s request to withdraw its Expedited Discovery/TRO
Motion; (iii) directing that settlement of the Action is contingent upon
(a) proof of Superior Partners’ share ownership in Quixote as of January 26,
2010 and/on or before December 29, 2009, (b) proper notice to the class,
(c) execution of a definitive settlement agreement which contains customary
terms and (d) court approval; (iv) dismissing Trinity without prejudice;
(v) scheduling a status conference for April 12, 2010 at 9:30 a.m.;
     WHEREAS, Defendants deny all allegations of wrongdoing, fault, liability or
damage to Plaintiff and the Putative Class, deny that they are engaged in any
wrongdoing or violation of law or breach of duty, and believe that they acted
properly at all times, but wish to settle the litigation on the terms and
conditions stated in this MOU in order to eliminate the burden and expense of
further litigation and to put the claims to be released hereby to rest finally
and forever, and to avoid any possible delay in the tender of shares pursuant to
the Tender Offer;
     WHEREAS, the entry by Plaintiff into this MOU is not an admission as to the
lack of any merit of any claims asserted in the Action;
     WHEREAS, all Parties recognize the time and expense that would be incurred
by further litigation in this matter and the uncertainties inherent in such
litigation.
NOW THEREFORE THE PARTIES AGREE TO SETTLE THE ACTION (SUBJECT TO APPROVAL OF THE
ILLINOIS CIRCUIT COURT) ON THE FOLLOWING TERMS:
     1. In consideration for the full settlement and release of all Settled
Claims (as defined below) the Company has agreed to disclose the additional
information (the “Supplemental Disclosures”) in a supplement (the “Supplement”),
the form and content of which is attached hereto as Exhibit A, that the Company
will file with the SEC and

7



--------------------------------------------------------------------------------



 



make available to Quixote’s shareholders, on or before January 29, 2010 or as
reasonably practicable thereafter, which additional information constitutes
materially all of the information sought in Plaintiff’s complaint.
     2. Defendants acknowledge that the decision to disclose the Supplemental
Disclosures in the Supplement was a direct and sole result of the Action, the
efforts of counsel for Plaintiff in the Action (“Plaintiff’s Counsel”), and
extensive negotiations between counsel for Plaintiff and Defendants.
     3. Plaintiff’s Counsel shall conduct such reasonable additional
confirmatory discovery as is appropriate and necessary and as agreed to by the
Parties, including interviews , to confirm the fairness and reasonableness of
the terms of this settlement (“Confirmatory Discovery”). The Parties will
attempt in good faith and use their best efforts to complete Confirmatory
Discovery no later than forty (40) business days after the closing of the
Transaction.
     4. The Parties shall negotiate in good faith and execute an appropriate
final settlement agreement (the “Settlement Agreement”) and such other
documentation (collectively the “Settlement Documents”) as may be required to
obtain Final Court Approval of the settlement by the Illinois Circuit Court upon
the terms contained herein. The Settlement Agreement shall provide for, but
shall not be limited to: (a) the certification for purposes of settlement only
under 735 ILCS 5/2-801 of a class consisting of all persons or entities who
owned Quixote’s common stock on December 30, 2009, and, to the extent acting as
such, all of their successors in interest and transferees, immediate and remote,
through and including the closing of the Transaction and all of their
predecessors, trustees, executors, administrators, heirs, assigns and
transferees,

8



--------------------------------------------------------------------------------



 



immediate and remote, and any person acting for or on behalf, claiming under any
of them and each of them (the “Class”), provided, however, that excluded from
the Class are Defendants and persons or entities related to or affiliated with
Defendants and/or Trinity; (b) a form of proposed scheduling order (the
“Scheduling Order”); (c) a form of proposed notice to be sent to Quixote
shareholders (the “Notice”); and (d) a form of proposed final order and judgment
containing releases and dismissing the litigation with prejudice (the “Final
Order and Judgment”).
     5. The Settlement Agreement will provide that Defendants shall be solely
responsible for providing and paying for notice to the putative class as
required by the Illinois Circuit Court.
     6. The Settlement Agreement shall also include the following provisions:
(a) that Defendants and Trinity have denied and continue to deny that they have
committed or attempted to commit any violations of law or breached any duty owed
to Quixote or its stockholders; (b) that the Settlement is subject to the
successful completion of the Transaction; and (c) that in the event the
Settlement does not become final for any reason, the parties agree to the
restoration of their respective positions before the execution of this MOU, and
Defendants and Trinity reserve the right to oppose certification of any class in
any future proceedings.
     7. The Defendants agree that the Action is being settled voluntarily after
consultation with competent legal counsel.
     8. The parties will present the Settlement Documents to the Illinois
Circuit Court for approval as soon as practicable following their execution, and
will cooperate to obtain Final Court Approval of the Settlement and the
dismissal of the Action with

9



--------------------------------------------------------------------------------



 



prejudice as to all claims asserted against Defendants and Trinity in the Action
and without costs to any party (other than counsel fees and expenses as provided
herein). As used herein, “Final Court Approval” of the Settlement means that the
Illinois Circuit Court has entered an order approving the Settlement and that
such order is finally affirmed on appeal or is no longer subject to appeal. The
Parties acknowledge that the Transaction is likely to close before Final Court
Approval.
     9. The Settlement Documents will also provide that the Defendants
acknowledge that Plaintiff’s counsel have a claim for attorneys’ fees and
reimbursement of expenses in this action based upon the benefits that the
Settlement has and will provide to the members of the putative class, and that,
rather than continuing to litigate this issue, the parties to this Settlement
(after negotiating the other elements of the Settlement) agreed that, subject to
Court approval of the Settlement (including approval of the resolution of
Plaintiff’s counsel’s claim for attorneys’ fees and reimbursement of expenses),,
Defendants will cause to be paid to Plaintiff’s Counsel the sum of $431,000 U.S.
dollars or such lesser sum as approved by the Court in full settlement of this
claim for attorneys’ fees and reimbursement of expenses as a unitary term of the
settlement. The amounts paid to Plaintiff’s counsel for attorneys’ fees and
reimbursement of expenses will not be paid out of amounts that would otherwise
have been paid to the members of the putative class. The Settlement Agreement
will provide that the payment of the settled claim for attorneys’ fees and
reimbursement of expenses will be made within twenty (20) days after approval of
the settlement by the Circuit Court subject to the joint and several obligation
of Plaintiff’s counsel to refund those fees should the approval of the
settlement or the approval of the settlement of the claim for attorneys’ fees
and

10



--------------------------------------------------------------------------------



 



expenses be reversed on appeal. At the time the fees and reimbursement of
expenses are paid they shall be paid by check made payable to The Brualdi Law
Firm, P.C., as receiving agent for Plaintiff’s Counsel, to allocate among
Plaintiff’s Counsel as it believes to reflect the relative contributions of each
counsel to the prosecution of the Action. The Settlement Agreement will provide
that Defendants agree not to oppose such fees and reimbursement of expenses
either at the trial court or on any appeal by members of the Putative Class.
Counsel for Defendants and Plaintiff’s Counsel negotiated the provisions herein
related to the attorneys’ fees and reimbursement of expenses after the Parties
had agreed to the other substantive terms of the MOU contained herein.
     10. The consummation of the Settlement is subject to and contingent upon
the occurrence of all of the following events:

  (a)   The satisfactory completion of confirmatory discovery by Plaintiff’s
Counsel.     (b)   The Final Court Approval of the Settlement by the Illinois
Circuit Court and entry of the Final Order and Judgment and bar order
(substantially in the form submitted by the Parties or as modified by the Court
or pursuant to an agreement by all Parties and including certification by the
Illinois Circuit Court of a class as described in paragraph 4 above);     (c)  
The Final Order and Judgment becoming final, which shall occur one business day
following the later of the following events: (i) the date upon which the time
expires for filing or noticing any appeal

11



--------------------------------------------------------------------------------



 



      of the Final Order and Judgment to be provided for in the Settlement
Agreement and (ii) if there is an appeal or appeals, the completion, in a manner
that affirms and leaves in place the Final Order and Judgment without any
material modification, of all proceedings arising out of the appeal or appeals
(including, but not limited to, the expiration of all deadlines for motions for
reconsideration, all proceedings ordered on remand, and all proceedings arising
out of any subsequent appeal or appeals following decisions on remand); and    
(d)   The closing of the Transaction.

     11. The “Effective Date of the Settlement” shall be the earliest business
day after the occurrence of all of the events specified in Paragraphs 10
(a) through (d).
     12. The Settlement Agreement will provide that, upon the Effective Date of
the Settlement, the following parties will be released (the “Released Parties”)
with respect to the Released Claims (as defined below): All parties to the
Action and their counsel (including but not limited to Defendants), and Trinity
and its Counsel,, and to the extent acting as such, all of Defendants’ and
Trinity’s respective present or past heirs, executors, estates, administrators,
predecessors, successors, assigns, parents, subsidiaries, associates,
affiliates, employers, employees, agents, consultants, insurers, directors,
managing directors, officers, partners, partnerships, principals, limited
liability companies, members, bankers, consultants, trustees, insurers,
co-insurers, reinsurers, accountants, financial and other advisors, investment
bankers, underwriters, lenders,

12



--------------------------------------------------------------------------------



 



auditors, and any other representatives of any of these persons or entities,
whether or not such Released Parties were named, served with process, or
appeared in the Action.
     13. The Settlement Agreement will provide that, upon the Effective Date of
the Settlement, the following claims will be fully, absolutely, and forever
released, dismissed, discharged, relinquished, compromised, and settled with
prejudice (the “Released Claims”) with respect to the Released Parties, except
as may exist with respect to claims belonging to the Defendants and Trinity
against their insurers or co-insurers: All rights, actions, causes of action,
suits, debts, dues, sums of money, accounts, liabilities, losses, obligations,
fees, costs, reckonings, bonds, bills, specialties, controversies, agreements,
contracts, variances, trespasses, damages, judgments, extensions, executions,
claims, and demands whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, matured or
unmatured, that have been, could have been, or in the future could be or might
be asserted, by or on behalf of Plaintiff and any or all members of the Putative
Class (the “Releasing Parties”) that relate in any way to (i) the events leading
up to Merger Agreement, the Tender Offer, or the Transaction (collectively, the
“Transaction”) or any amendment or modification thereto, including the
Transaction itself; (ii) the fiduciary and other duties owed by Defendants and
the Released Parties to shareholders of Quixote in connection therewith; and/or
(iii) Defendants’ and the Released Parties’ disclosure obligations under
federal, state or any other law in connection with the Merger Agreement, the
Tender Offer, or the Transaction (but excluding statutory claims for appraisal
and also claims to enforce this Settlement). Additionally, upon the Effective
Date the Defendants will release all claims, including Unknown Claims, they may
have

13



--------------------------------------------------------------------------------



 



against Plaintiff or Plaintiff’s Counsel relating to their filing and
prosecution of the Action (the “Defendants’ Claims”).
     14. The term “unknown” in the definition of the Released Claims and
Defendants’ Claims includes claims that Plaintiff, the Releasing Parties,
Defendants, the Released Parties, any or all members of the Putative Class, and
any or all other persons and entities whose claims are being released, do not
know or suspect to exist, which, if known by him, her or it, might affect his,
her or its agreement to release the Released Parties and the Released Claims, or
might affect his, her or its decision to object to or not object to the
Settlement (“Unknown Claims”). Upon the Effective Date, Plaintiff, Defendants,
all members of the Putative Class, the Releasing Parties, and all other persons
and entities whose claims are being released, shall be deemed to have, and shall
have, expressly waived and relinquished, to the fullest extent permitted by law,
the provisions, rights and benefits of §1542 of the California Civil Code, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS, WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.
     15. Upon the Effective Date, Defendants, the Released Parties, Plaintiff,
the Releasing Parties, all members of the Putative Class, and all other persons
and entities whose claims are being released, also shall be deemed to have, and
shall have, waived any and all provisions, rights and benefits conferred by any
law of any state or territory of the United States, or principle of common law,
which is similar, comparable or equivalent to §1542 of the California Civil
Code. Defendants and Plaintiff, on behalf of

14



--------------------------------------------------------------------------------



 



the Putative Class, acknowledge that members of the Putative Class may discover
facts in addition to or different from those that they now know or believe to be
true with respect to the subject matter of this release, but that it is their
intention, on behalf of the Putative Class, to fully, finally and forever to
settle and release the Released Claims, including Unknown Claims, as that term
is defined herein.
     16. This MOU and all negotiations, discussions and proceedings in
connection with this MOU, shall not constitute any evidence, or any admission by
any of the Defendants or Released Parties, that any acts of wrongdoing have been
committed and shall not be deemed to create any inference that there is any
liability on the part of any of the Defendants or Released Parties. This MOU and
all negotiations, discussions and proceedings in connection with this MOU shall
not be offered or received in evidence or used for any other purpose in this or
any other proceeding in any court, administrative agency, arbitration forum, or
other tribunal other than as may be necessary to enforce the terms of the MOU.
Defendants and Trinity have denied and continue to deny that they have committed
or attempted to commit any wrongdoing, violations of law, or breached any duty
to Plaintiff or class members or anyone else.
     17. Pending negotiation and execution of the Stipulation of Settlement and
Final Court Approval, the Parties agree to stay any discovery (except
Confirmatory Discovery) and to stay and not to initiate any and all other
proceedings other than those incident to the Settlement itself. The Parties also
agree to use their best efforts to prevent, stay or seek dismissal of or oppose
entry of any interim or final relief in favor of any member of the Putative
Class in any other litigation against any of the parties to this

15



--------------------------------------------------------------------------------



 



MOU which challenges the Settlement, the Merger Agreement, the Tender Offer, or
otherwise involves a Settled Claim.
     18. This MOU shall be null and void and of no force and effect, unless
otherwise agreed to by the Parties pursuant to the terms hereof, if (a) the
Settlement does not obtain Final Court Approval; provided, however, that any
decision by a court not to approve the amount of attorneys’ fees and expenses
sought by counsel for Plaintiff shall not void the Stipulation or the
Settlement, or (b) the Transaction, including any amendment thereto, is not
concluded for any reason. In the event that any Party withdraws from the
Settlement, this MOU shall not be deemed to prejudice in any way the respective
positions of the Parties with respect to the Action.
     19. This MOU may be modified only by a writing signed by counsel for all
Parties.
     20. This MOU is binding upon and shall inure to the benefit of the Parties
and their respective agents, successors, executors, heirs and assigns.
     21. This MOU shall be governed by the law of the State of Delaware, without
regard to Illinois conflict of law rules. This MOU may be executed in any number
of actual, telecopied or electronically transmitted counterparts and by each of
the different Parties on several counterparts, each of which when so executed
and delivered will be an original. The executed signature page(s) from each
actual, telecopied or electronically transmitted counterparts may be joined
together and attached and will constitute one and the same instrument.

16



--------------------------------------------------------------------------------



 



     
Dated: January 28, 2010
   
 
    ATTORNEYS FOR PLAINTIFF SUPERIOR PARTNERS
 
   
/s/ RICHARD B. BRUALDI
   
 
RICHARD B. BRUALDI (Admitted pro hac vice)
   
THE BRUALDI LAW FIRM, P.C.
   
29 Broadway, Suite 2400
   
New York, New York 10006
   
(212) 952-0602
   
(212) 952-0608 (FAX)
   
rbrualdi@brualdilawfirm.com
   
 
    ATTORNEYS FOR DEFENDANTS LESLIE J. JEZUIT, BRUCE REIMER, DANIEL P. GOREY,
ROBERT D. VAN ROIJEN, LAWRENCE C. MCQUADE, DUANE M. TYLER, CLIFFORD D. NASTAS,
QUIXOTE CORPORATION
 
   
/s/ PAMELA G. SMITH
   
 
   
PAMELA G. SMITH
   
KATTEN MUCHIN ROSENMAN LLP
   
525 West Monroe Street
   
Chicago, Illinois 60661-3693
   
(312) 902-5442
   
(312) 577.4770 9 (FAX)
   
pamela.smith@kattenlaw.com
   

17